Exhibit 10.3

 

TENTH AMENDMENT TO

AMENDED AND RESTATED $650,000,000 WAREHOUSING CREDIT

AND SECURITY AGREEMENT

among

WALKER & DUNLOP, LLC

as Borrower,

WALKER & DUNLOP, INC.

as  Parent,

and

THE LENDERS PARTY HERETO,

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

and

PNC CAPITAL MARKETS LLC,

as Lead Arranger and Sole Bookrunner

Effective as of March 27, 2017

______________________________________________________

 

 





--------------------------------------------------------------------------------

 



 

TENTH AMENDMENT TO AMENDED AND RESTATED
WAREHOUSING CREDIT AND SECURITY AGREEMENT

THIS TENTH AMENDMENT TO AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY
AGREEMENT (this “Tenth Amendment”) is made effective as of the 27th day of
March, 2017, by and among WALKER & DUNLOP, LLC, a Delaware limited liability
company (“Borrower”), WALKER & DUNLOP, INC., a Maryland corporation (“Parent”),
the lenders party to the Credit Facility Agreement defined below (the “Lenders”)
and PNC BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent for
the Lenders under the Credit Facility Agreement (hereinafter referred to in such
capacity as the “Administrative Agent”).

R E C I T A L S

WHEREAS, the Lenders and Borrower are parties to that certain Amended and
Restated Warehousing Credit and Security Agreement, dated as of June 25, 2013,
by and among Borrower, Parent, the Lenders and the Administrative Agent (the
“Original Credit Facility Agreement”), as amended by that certain First
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
dated as of December 20, 2013 (the “First Amendment”), that certain Second
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of June 17, 2014 (the “Second Amendment”), that certain Third
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of August 26, 2014 (the “Third Amendment”), that certain Fourth
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of June 17, 2015 (the “Fourth Amendment”), that certain Fifth
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of October 26, 2015 (the “Fifth Amendment”),  that certain Sixth
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of December 24, 2015 (the “Sixth Amendment”), that certain Seventh
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of February 12, 2016 (the “Seventh Amendment”), that certain Eighth
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of June 16, 2016 (the “Eighth Amendment”), and that certain Ninth
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of December 12, 2016 (the “Ninth Amendment” and the Original Credit
Facility Agreement, as amended by the First Amendment, Second Amendment, Third
Amendment, Fourth Amendment, Fifth Amendment,  Sixth Amendment, Seventh
Amendment,  Eighth Amendment and Ninth Amendment, is herein referred to as the
“Credit Facility Agreement”), whereby upon the satisfaction of certain terms and
conditions set forth therein, the Lenders agreed to make Warehousing Advances
from time to time, up to the Warehousing Credit Limit (each such term as defined
in the Credit Facility Agreement).

WHEREAS, Borrower, the Administrative Agent and the Lenders have agreed,
pursuant to the terms hereof, to modify certain terms of the Credit Facility
Agreement as set forth in this Tenth Amendment.

 

 



 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, for and in consideration of the premises, the mutual entry of
this Tenth Amendment by the parties hereto and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

Section 1.       Recitals.  The Recitals are hereby incorporated into this
Tenth Amendment as a substantive part hereof.

Section 2.      Definitions.  Terms used herein and not otherwise defined shall
have the meanings set forth in the Credit Facility Agreement.

Section 3.      Amendments to Credit Facility Agreement.  The Credit Facility
Agreement is hereby amended as follows:

(a)       From and after the date of this Tenth Amendment, Schedule I to the
Credit Facility Agreement shall be deleted in its entirety and replaced with the
new Schedule I attached hereto and incorporated herein by reference. 

Section 4.      Ratification, No Novation, Effect of Modifications.  Except as
may be amended or modified hereby, the terms of the Credit Facility Agreement
are hereby ratified, affirmed and confirmed and shall otherwise remain in full
force and effect.  Nothing in this Tenth Amendment shall be construed to
extinguish, release, or discharge or constitute, create or effect a novation of,
or an agreement to extinguish, release or discharge, any of the obligations,
indebtedness and liabilities of Borrower or any other party under the provisions
of the Credit Facility Agreement or any of the other Loan Documents, unless
specifically herein provided.

Section 5.     Amendments.  This Tenth Amendment may be amended or supplemented
by and only by an instrument executed and delivered by each party hereto.

Section 6.     Waiver.  The Lenders shall not be deemed to have waived the
exercise of any right which they hold under the Credit Facility Agreement unless
such waiver is made expressly and in writing (and no delay or omission by any
Lender in exercising any such right shall be deemed a waiver of its future
exercise).  No such waiver made as to any instance involving the exercise of any
such right shall be deemed a waiver as to any other such instance, or any other
such right.  Without limiting the operation and effect of the foregoing
provisions hereof, no act done or omitted by any Lender pursuant to the powers
and rights granted to it hereunder shall be deemed a waiver by any Lender of any
of its rights and remedies under any of the provisions of the Credit Facility
Agreement, and this Tenth Amendment is made and accepted without prejudice to
any of such rights and remedies.

Section 7.       Governing Law.  This Tenth Amendment shall be given effect and
construed by application of the law of the Commonwealth of Pennsylvania.

Section 8.     Headings.  The headings of the sections, subsections, paragraphs
and subparagraphs hereof are provided herein for and only for convenience of
reference, and shall not be considered in construing their contents.

Section 9.      Severability.  No determination by any court, governmental body
or otherwise that any provision of this Tenth Amendment or any amendment hereof
is invalid or





2

--------------------------------------------------------------------------------

 



unenforceable in any instance shall affect the validity or enforceability of (i)
any other such provision or (ii) such provision in any circumstance not
controlled by such determination.  Each such provision shall be valid and
enforceable to the fullest extent allowed by, and shall be construed wherever
possible as being consistent with, applicable law.

Section 10.     Binding Effect.  This Tenth Amendment shall be binding upon and
inure to the benefit of the Administrative Agent, the Borrower, the Parent, the
Lenders, and their respective permitted successors and assigns.

Section 11.    Counterparts.  This Tenth Amendment may be executed in any number
of counterparts, each of which shall be deemed to be an original and all of
which shall constitute one and the same instrument.

 

 

 

[Signature Page Follows]

 

 

 

 

 

 



3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Tenth Amendment under their respective seals as of the day and year first
written above.

 

WALKER & DUNLOP, LLC, as Borrower

 

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President, Chief Financial Officer & Treasurer

 

 

 

 

 

 

 

WALKER & DUNLOP, INC., as Parent

 

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President, Chief Financial Officer & Treasurer

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent and Lender

 

 

 

 

 

 

 

By:

/s/ Terri Wyda

 

Name:

Terri Wyda

 

Title:

Senior Vice President

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

 

 

By:

/s/ Ross Painter

 

Name: 

Ross Painter

 

Title: 

Vice President

 

 



Signature Page  -  Tenth Amendment to Amended and Restated Warehousing Credit
and Security Agreement

--------------------------------------------------------------------------------

 

 

Schedule I

List of Lenders and Lenders’ Warehousing Commitments

 

 

 

Lender

    

Warehousing Commitment

 

 

 

PNC Bank, National Association

 

$450,060,000.00 

 

 

 

Wells Fargo Bank, National Association

 

$199,940,000.00 

 

Schedule I-1

--------------------------------------------------------------------------------